Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 9/17/2019. Claims 1-20 are examined.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0085 line 3 “explosively” should read “exponentially”.

Claim Objections
Please clarify claim 11 “bitwise” all computer code is at a base level “1’s” and “0’s” which are bits. At a base level any process, including encryption in any form, when performed by a computer must be processed using bits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 10-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar (U.S. 20200019867) in view of Cheng (U.S. 20190296910).

Regarding claim 1,
Nandakumar discloses: A computerized method comprising: homomorphically encrypting a plaintext data set bitwise ([0063] using encryption of the individual bits. This means that we use the underlying homomorphic encryption scheme with native plaintext; forming an encrypted input ([0063] encrypt the bits of the input) comprising the homomorphically encrypted data set ([0009] set of data encrypted by a homomorphic encryption transformation); transmitting the encrypted input to a server ([0009 and Fig. 7-770] receiving by a computer system a set of data encrypted by a homomorphic encryption transformation) for evaluation; and receiving, from the server, data characterizing the evaluation by the server ([0009] output of the trained model); and decrypting the evaluation ([abstract] The computer system may send the label toward the client for the client to decrypt the label).
While Nandakumar teaches an encrypted input it does not explicitly teach, generating a plurality of random strings to be used as part of an encrypted input.
However in the same field of endeavor Cheung teaches, generating and adding random data to homomorphically encrypted input to enhance security ([0059 and Fig 3H-126, 3H-330]] As shown in FIG. 3H, each data source 126 encrypts data v.sub.i using the public key P.sub.B and a selected random value c to create encrypted data 330).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Cheung in the homomorphic evaluation of data using decision trees of Nandakumar, with generating random strings. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to increase security of data. A person of ordinary skill could have reasonably used generating noise as taught in Cheung and added it to data to be send for evaluation because a person of ordinary skill would have reasonably concluded data sources may add noise to their data to further protect it [Cheung, [0023]).

While Nandakumar teaches transmitting an encrypted input to a server for evaluation it does not explicitly teach decision trees.
However in the same field of endeavor Cheung teaches, decision trees as classifiers that can be used on encrypted data for evaluation ([0082] Examples of trained classifiers include Support Vector Machines (SVMs), neural networks, decision trees).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Cheung homomorphic evaluation of data of Nandakumar, with use of decision trees. This would have been obvious because the person having ordinary skill in the art would have known that decision trees are a common machine learning technique. ([0082] The model(s) discussed herein may be trained and operated according to various machine learning techniques. Such techniques may include trained classifiers, etc. Examples of trained classifiers include decision trees)

Regarding claim 2, 
Nandakumar in view of Cheng teaches: The method of claim 1,
Nandakumar further discloses: wherein the evaluation comprises at least one classification of the data set ([0128] The model may then be used, in an inference stage, to operate on encrypted data and to infer an encrypted label). A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 1.

Regarding claim 3, 
Nandakumar in view of Cheng teaches: The method of claim 2
Nandakumar further discloses: wherein the server homomorphically evaluates the encrypted input without decrypting such encrypted input ([0012] receiving by a computer system a set of data encrypted by a homomorphic encryption transformation; performing by the computer system machine learning operations using the encrypted set of data). A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 1.

Regarding claim 4, 
Nandakumar discloses: A computerized method for securely classifying encrypted data transmitted over a network to a remotely executed machine learning model, the method comprising: receiving, by a server from a client, an encrypted input encapsulating a data set ([0146] client sends the encrypted training data to the provider); generating, by the server using the data set ([abstract] output of the trained model) and without decryption, a classification using ([abstract] set of data encrypted by a homomorphic encryption transformation) a computer-implemented machine learning model ([0010 performing by the computer system machine learning operations); and31 NAI-1508811537v3Attorney Docket No. 14291-407-999/190813US01providing, by the server to the client, the generated classification to enable the client to decrypt the classification ([abstract] The computer system may send the label toward the client for the client to decrypt the label).

While Nandakumar teaches a computer-implemented machine learning model it does not explicitly teach using comprising a decision trees in machine learning.
However in the same field of endeavor Cheung teaches, decision trees as classifiers that can be used on encrypted data for evaluation ([0082] Examples of trained classifiers include Support Vector Machines (SVMs), neural networks, decision trees).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Cheung homomorphic evaluation of data of Nandakumar, with use of decision trees. This would have been obvious because the person having ordinary skill in the art would have known that decision trees are a common machine learning technique. ([0082] The model(s) discussed herein may be trained and operated according to various machine learning techniques. Such techniques may include trained classifiers, etc. Examples of trained classifiers include decision trees).

Regarding claim 10, 
Nandakumar in view of Cheng teaches: The method of claim 4,
Nandakumar further discloses: further comprising:32 NAI-1508811537v3Attorney Docket No. 14291-407-999/190813US01homomorphically encrypting the data set by the client to result in the encrypted input ([0096 and Fig. 6A-605] block 605, where user i 710-i encrypts (via FHE) data/label pair 888 (see FIG. 6B) using user i's key and passes the encrypted data 606-i on to the service provider 770). A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 4.

Regarding claim 11, 
Nandakumar in view of Cheng teaches: The method of claim 10,
Nandakumar further discloses: wherein the data set is plaintext and is encrypted bitwise ([0063] using encryption of the individual bits. This means that we use the underlying homomorphic encryption scheme with native plaintext). A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 4.

Regarding claim 12, 
Nandakumar in view of Cheng teaches: The method of claim 4
Cheung further teaches: further comprising: generating a plurality of random strings; wherein the encrypted input comprises the plurality of random strings and the data set ([0059 and Fig 3H-126, 3H-330]] As shown in FIG. 3H, each data source 126 encrypts data v.sub.i using the public key P.sub.B and a selected random value c to create encrypted data 330). A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 1.

Regarding claim 20,
Nandakumar discloses: a computerized method comprising: receiving, by a server from a client via a network (Fig 7-797), an encrypted input ([0063] encrypt the bits of the input) encapsulating a data set ([0009] set of data encrypted by a homomorphic encryption transformation); homomorphically evaluating, by the server without decryption, the encrypted input using ([0009] performing by the computer system machine learning operations using the encrypted set of data… using homomorphic operations); and transmitting, by the server to the client, a result of the evaluation (the provider sends the encrypted label to the client) over the network (Fig 7-797) to enable the client to decrypt the evaluation ([abstract] The computer system may send the label toward the client for the client to decrypt the label).

While Nandakumar teaches a homomorphically evaluating, by the server without decryption, the encrypted input it does not explicitly teach using classifying data using decision trees.
However in the same field of endeavor Cheung teaches, using decision trees as classifiers that can be used on encrypted data for evaluation ([0082] Examples of trained classifiers include Support Vector Machines (SVMs), neural networks, decision trees).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Cheung homomorphic evaluation of data of Nandakumar, with use of decision trees. This would have been obvious because the person having ordinary skill in the art would have known that decision trees are a common machine learning technique. ([0082] The model(s) discussed herein may be trained and operated according to various machine learning techniques. Such techniques may include trained classifiers, etc. Examples of trained classifiers include decision trees).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar (U.S. 20200019867) in view of Cheng (U.S. 20190296910) and in further view of Adriana Lopez-Alt (Cryptographic Algorithms for the Secure Delegation of Multiparty Computation)

Regarding claim 9, 
Nandakumar in view of Cheng teaches: The method of claim 4
While Nandakumar in view of Cheng teaches a transmitting data to the server it does not explicitly teach receiving, by the server from the client, a public key and an evaluation key
However in the same field of endeavor Adriana Lopez-Alt teaches: further comprising: receiving, by the server from the client, a public key and an evaluation key ([Page 12] The clients sample independent key pairs (pki ,ski , eki), encrypt their input under their corresponding public key: ci ← Enc(pki , xi), and send this ciphertext to the server along with the public and evaluation keys (pki , eki)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Adriana Lopez-Alt homomorphic evaluation of data of Nandakumar in view of Cheng, by sending a public key and evaluation key to the server. This would have been obvious because the person having ordinary skill in the art would have known that public keys and evaluation keys can be used when performing homomorphic operations.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar (U.S. 20200019867) in view of Cheng (U.S. 20190296910) and in further view of Pai (U.S. 20200234158).

Regarding claim 5, 
Nandakumar in view of Cheng teaches: The method of claim 4,
While Nandakumar in view of Cheng teaches a machine learning model using decision trees it does not explicitly teach the decision tree is a machine learning model that maps an n-dimensional attribute vector to a finite set of classification labels.
However in the same field of endeavor Pai teaches: wherein the decision tree is a machine learning model that maps an n-dimensional attribute vector to a finite set of classification labels ([0046] the model analysis system 102 maps the features of each data point to an n-dimensional space including a number of dimensions equal to the number of features in the feature set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Pai in the homomorphic evaluation of Nandakumar in view of Cheng by mapping attribute vectors to classification labels. This would have been obvious because the person having ordinary skill in the art would have known that mapping of attribute vectors to labels can be done with decision trees as well as other forms of SVM. The model analysis system 102 can map a feature vector to the feature space based on the values within the feature vector).

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar (U.S. 20200019867) in view of Cheng (U.S. 20190296910) in further view of Pai (U.S. 20200234158) and in further view of Park (U.S. 20210084375).
Regarding claim 6, 
Nandakumar in view of Cheng and in view of Pai teaches: The method of claim 5,
While Nandakumar in view of Cheng in view of Pai teaches a machine learning model using decision trees and attribute vectors associated with classification labels and it does not explicitly teach wherein the decision tree comprises a plurality of internal nodes that each comprise a test condition, and a plurality of leaf nodes that each comprise a classification label.
However in the same field of endeavor Park teaches: wherein the decision tree comprises a plurality of internal nodes that each comprise a test condition, and a plurality of leaf nodes that each comprise a classification label ([0052] In a decision tree, each internal node represents a test on an independent variable, each branch representing the outcome of the test and each leaf node representing a class label).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Park in the homomorphic evaluation of Nandakumar in view of Cheng and Pai where each node in decision tree comprises a classification label. This would have been obvious because the person having ordinary skill in the art would have known that labeled training sets may enable model improvements [0025 and 0061].

Regarding claim 7, 
While Nandakumar in view of Cheng in view of Pai teaches a machine learning model using decision trees with leaf nodes and attribute vectors associated with classification labels and it does not explicitly teach computing a decision bit for each internal node; and aggregating, for each leaf node, the computed decision bits along a corresponding path to such leaf node to determine whether one such leaf node has been reached by a classification algorithm.
However in the same field of endeavor Park teaches: comprising; computing a decision bit for each internal node; and aggregating, for each leaf node, the computed decision bits along a corresponding path to such leaf node to determine whether one such leaf node has been reached by a classification algorithm. ([0061 and Fig. 1-32] the decision tree may classify each sample (e.g., a single viewership datum) through a forking path of decision points, each decision point having a rule determining which branch to take. By traversing the tree, training and testing component 32 may stop at each decision point to apply its rule to one of the features, eventually arriving at the end of the branch (i.e., at a leaf)). A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 6.

Regarding claim 8, 
Nandakumar in view of Cheng, Park and Pai teaches: The method of claim 7, 
Nandakumar further discloses: wherein the provided generated classification comprises the classification labels ([0012] The method further includes causing use of the model to infer a label in an encrypted format, the label corresponding to the encrypted other data, and decrypting the label to create a decrypted label. The decrypted label is a classification label that classifies the other data as one of multiple classes). A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 4.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar (U.S. 20200019867) in view of Cheng (U.S. 20190296910) and in further view of Mohassel (U.S. 20210209247).

Regarding claim 13, 
Nandakumar in view of Cheng teaches: The method of claim 4
While Nandakumar in view of Cheng teaches homomorphic encryption and decision trees it does not explicitly teach homomorphically evaluating the decision tree.
However in the same field of endeavor Mohassel teaches: further comprising: homomorphically evaluating the decision tree ([0083] One recent line of work uses fully homomorphic or somewhat homomorphic encryption to evaluate the model on encrypted data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mohassel in the homomorphic evaluation of Nandakumar in view of Cheng by homomorphically evaluating the decision tree. This would have been obvious because the person having ordinary skill in the art would have been motivated to preserve privacy [0083].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar (U.S. 20200019867) in view of Cheng (U.S. 20190296910) in view of Pai (U.S. 20200234158) in further view of Park (U.S. 20210084375) and in further view of Mohassel (U.S. 20210209247).

Regarding claim 15, 
Nandakumar in view of Cheng, Park and Pai teaches: The method of claim 6
While Nandakumar in view of Cheng, Park and Pai teaches homomorphic encryption and decision trees it does not explicitly teach encoding a plurality of attribute vectors by the client such that the server can evaluate them together in a single protocol run
However in the same field of endeavor Mohassel teaches: encoding a plurality of attribute vectors by the client such that the server can evaluate them together in a single protocol run ([0193] In some embodiments, the above operations can be combined with the computation of (formula) character and can be performed in a single round). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mohassel in the homomorphic evaluation of Nandakumar in view of Cheng, Park and Pai by grouping evaluating together because performing operations that can be performed together at the same time would improve efficiency.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar (U.S. 20200019867) in view of Cheng (U.S. 20190296910) in view of Pai (U.S. 20200234158) in further view of Park (U.S. 20210084375) and in further view of Chiu (U.S. 20160078364). 

Regarding claim 16, 
Nandakumar in view of Cheng, Park and Pai teach: The method of claim 6
While Nandakumar in view of Cheng, Park and Pai teach homomorphic encryption with machine learning it does not explicitly teach encoding a plurality of threshold values by the server and evaluating them together in a single operation.
However in the same field of endeavor Chiu teaches: further comprising:33 NAI-1508811537v3Attorney Docket No. 14291-407-999/190813US01encoding a plurality of threshold values by the server and evaluating them together in a single operation ([0028] Certain blocks described herein can be grouped together and performed in a single operation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chiu in the homomorphic evaluation of Nandakumar in view of Cheng, Park and Pai by performing evaluations together in a single operation to facilitate the efficient generation of a relevant output result [0133]. This would have been obvious because the person having ordinary skill in the art would know that grouping operations together would results in improved efficiency.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar (U.S. 20200019867) in view of Cheng (U.S. 20190296910) and in further view of Mohassel (U.S. 20210209247) and in further view of Nandakumar (U.S. 20200366459).

Regarding claim 14, 
Nandakumar (U.S. 20200019867) in view of Cheng and in further view of Mohassel teaches: The method of claim 13
While Nandakumar in view of Cheng and Mohassel teaches homomorphic encryption with machine learning it does not explicitly teach an output of the homomorphic evaluation of the decision tree consists of a ciphertext of a corresponding computation result.
However in the same field of endeavor Nandakumar 459’ teaches: wherein an output of the homomorphic evaluation of the decision tree consists of a ciphertext of a corresponding computation result ([0102] encrypted composite output). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when using machine learning on homomorphic data that the output (result) corresponds computation (machine learning).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar (U.S. 20200019867) in view of Cheng (U.S. 20190296910) in view of Pai (U.S. 20200234158) in further view of Park (U.S. 20210084375) and in further view of Gentry (U.S. 20130170640).

Regarding claim 17, 
Nandakumar in view of Cheng, Park and Pai teaches: The method of claim 7
While Nandakumar in view of Cheng, Park and Pai teaches homomorphic encryption with machine learning it does not explicitly teach aggregating the decision bits using a multiplication algorithm with logarithmic multiplicative depth.
However in the same field of endeavor Gentry teaches: further comprising: aggregating the decision bits using a multiplication algorithm with logarithmic multiplicative depth ([0038] Known FHE schemes start with a SWHE scheme that can evaluate polynomials of degree D (multiplicative depth log D)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that machine learning algorithms can use logarithmic multiplication.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar (U.S. 20200019867) in view of Cheng (U.S. 20190296910) in view of Pai (U.S. 20200234158) in further view of Park (U.S. 20210084375) and in further view of Ismailsheriff (U.S. 10873533).

Regarding claim 18, 
Nandakumar in view of Cheng, Park and Pai teaches: The method of claim 6
While Nandakumar in view of Cheng teaches homomorphic encryption with machine learning it does not explicitly teach aggregating the decision bits using a pre-computation of a directed acyclic graph.
However in the same field of endeavor Ismailsheriff teaches: further comprising: aggregating the decision bits using a pre-computation of a directed acyclic graph ([Col. 30 line 18-34]The user interface 402 can implement a pipeline model that abstracts the machine learning workflow as one or more Directed Acyclic Graphs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that decision trees can use directed acyclic graphs.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar (U.S. 20200019867) in view of Cheng (U.S. 20190296910) and in further view of Nandakumar (U.S. 20200252198).

Regarding claim 19, 
Nandakumar 867' in view of Cheng teaches: The method of claim 4,
While Nandakumar 867' in view of Cheng teaches homomorphic encryption with machine learning it does not explicitly teach transmitting the generated classification to the client over a network; wherein the method further comprises: decrypting the generated classification by the client
However in the same field of endeavor Nandakumar 198’ teaches: wherein the providing comprises transmitting the generated classification to the client over a network; wherein the method further comprises: decrypting the generated classification by the client ([0126] The user will receive encryption of the label predicted by the trained combined AI model 870. The encrypted label can be decrypted by him/her). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an end user would need to decrypt the generated classification for the classification to be useful to the end user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gentry 6/18/2019 (US 20200403781) teaches using homomorphic encryption at the bit level.
Resheff 5/31/2019 (US 20200382273) teaches performing computations on homomorphically encrypted data.
Ahmed 12/26/2018 (US 20190386814) teaches adding numbers to homomorphically encrypted data with improved efficiency.
Fritchman 3/6/2018 (US 10198399) teaches adding randomness to data before performing computations on it and homomorphic encryption.
Becker 5/15/2018 (US 20180337899) teaches receiving encrypted messages, aggregating the messages and performing computation on the aggregated groups.
Bikel 8/29/2008 (US 20090268908) teaches a method for securely classifying data.
Adriana L´opez-Alt – (Cryptographic Algorithms for the Secure Delegation of Multiparty Computation) 5/2014 teaches using public/private/evaluation keys in machine learning and homomorphically encrypted data.
Zvika – (efficient fully homomorphic encryption) 2011 teaches dimensions with use of homomorphic encryption schemes.
Gentry – (A fully homomorphic encryption scheme) 2008 teaches homomorphic encryption.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can
normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/T.A.C./
Examiner, Art Unit 2436
/AMIE C. LIN/Primary Examiner, Art Unit 2436